                        Case 1:19-cv-09240-RA Document 15
                                                       14 Filed 06/08/20
                                                                06/05/20 Page 1 of 2


                                       SIvIvIOXS JANNACE DELUCA, LLP
                                               ATTORNEYS AT LAW                                      Counsel
Kcvin P. Simmons                                43 CORPORATE DRIVE
Steven D. Jannace                                                                      Susan   Il.   .lannace
                                          HAUPPAUGE, NEW YORK 11788-2048
Sal F. DeLucaa                                                                         Ross M. Chinitza
                                                   (63 I ) 873-4888
Allison C. I-eibowitz
                                                 Fax (63 l) 873-4889
Sttrcey llamis Nigro

                                                                                       *Also Admitted NJ
Sachee N. Arroyo
                                                                                   AAlso Adnritted C'l-
Daniel P. Borbet
Katherine R. Cutronc
Irina ljei'erman*
Ian Il. Ilannon
Sally Kassim-Schaefer
Michael C. Lamendola*
                                                    ,June   5,   2020

       Via     ECF
       The Honorable Ronnie Abrams, U.S . D. ,J
       Unit,ed States District Court
       Southern District of New York
       40 Foley Square
       New York, New York              10007

                 RC       LAWRENCE YOUNG, ON BEHALF OF HIMSELF AND ALL OTHER
                          PERSONS SIMILARLY SITUA']'ED V. ARGOS TNN, INC.,
                          Docket No. : 19-cv-9240-RA
       Dear Judge Abrams:
             This firm represenLs the Defendant in this matter.
       Pursuant to your Honor'S Individual Rul-e 1(d) , we respectfully
       move for a) an exLension of t.ime t.o answer, move or otherwise
       appear with regard to t.he Complaint fil-ed in this action until
       August lA , 2O2O; b) Lo adj ourn the Init.ial- Conf erence set f or
       June A9, 2O2O to a date beyond August 11, 2020, or to any date
       convenienL to the Court and c) to adjourn t.he t,ime to submit a
       j oint. proposed case management letter f rom ,June 12 , 2020 t.o a
       dat.e beyond August II, 2020             .



            The part.ies are very close to                 a settl-ement '
       Notwithstanding the COVID*19     pandemic hardships  pfaced on our
       respective f irms, Lhe parties have been abl-e to negot.iate this
       matter and bot.h parties f eeI they need but. a short time to
       complete t.he negot.iat.ions . In view of these strides, Def endant
       therefore respecLfully requests t.his adjournment.
            We have             t.he consenL of plaint.if f 's att.orney Darryn                      G
       SoIotoff, Ese            for these applicat. j-ons.
                     Case 1:19-cv-09240-RA Document 14
                                                    15 Filed 06/05/20
                                                             06/08/20 Page 2 of 2



             This is the fourLh request for this application. The first,
        three (3) requests were granted by this Court. If this request,
        is granted, the adjournment. will not affect. any other dates or
        deadlines.
             The part.ies both t.hank the Court' in advance f or it s
        patience and understanding concerning this matt.er and do not
        anticipate t,he need f or f urt.her adj ournmenLs of the initial
        proceedings.
                                                                  ReS     ctf           submit

                                                                        ieI J.    SoI       v
        DJS/ds
        55L558



        CC: Via        ECF
                 Law Office of Darryn G.                Solotoff
                 Attorneys for Plaintiff


Application granted. Defendant shall respond to the Complaint no later than
August 11, 2020. The initial conference scheduled for June 19, 2020 is hereby
adjourned to August 21, 2020 at 12:00 p.m. The parties shall submit their joint
letter and proposed case management plan no later than August 14, 2020.


SO ORDERED.


                                           _______________________
                                           Hon. Ronnie Abrams
                                           6/8/2020
